

Exhibit 10.30






















    




TYSON FOODS, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT
AND LIFE INSURANCE PREMIUM PLAN
(AMENDED AND RESTATED AS OF November 14, 2013)






























TABLE OF CONTENTS


PAGE


SECTION 1INTRODUCTION    1
SECTION 2DEFINITIONS    1
SECTION 3PARTICIPATION    9
SECTION 4SERP BENEFITS    11
SECTION 5FORMS OF SERP PAYMENT    15
SECTION 6LIFE INSURANCE PREMIUM PAYMENTS    15
SECTION 7ADMINISTRATION OF THE PLAN    16
SECTION 8CERTAIN RIGHTS AND LIMITATIONS    16
SECTION 9AMENDMENT AND TERMINATION OF THE PLAN    18
ARTICLE 10CLAIMS REVIEW PROCEDURE    20
ARTICLE 11ADOPTION BY AFFILIATES    24






SECTION 1
INTRODUCTION    


The Company maintains the Tyson Foods, Inc Supplemental Executive Retirement and
Life Insurance Premium Plan (the “Plan”) originally effective as of March 12,
2004.


The Company desires to amend the Plan primarily to consolidate amendments made
subsequent to the last amendment and restatement of the Plan and to revise the
benefit formula so that decreases in compensation levels will not result in a
reduction of a benefit level previously attained by a participant.


The Company currently intends to maintain the Plan indefinitely. The Plan
provides for each Plan Sponsor to pay its respective benefits and administrative
costs from its general assets. The establishment of the Plan shall not convey
rights to Participants or any other person which are greater than those of the
general creditors of the respective Plan Sponsor.


The terms and conditions of participation and benefits under the Plan are
determined exclusively by the provisions of this document and any amendments
thereto adopted in accordance with Section 9 hereof. In the event of any
conflict between the provisions of this document, as it may be amended from time
to time hereafter, and any other description of the Plan, the provisions of this
document, as it may be so amended, control. The provisions of this document are
effective November 14, 2013 (the “Effective Date”), and only with respect to
participants who are credited with Creditable Service (as defined in the Plan)
on or after the Effective Date.




SECTION 2
DEFINITIONS    


As used in this Plan, the masculine pronoun shall include the feminine and the
feminine pronoun shall include the masculine unless otherwise specifically
indicated. In addition, the following words and phrases as used in this Plan
shall have the following meaning unless a different meaning is plainly required
by the context:


2.1    “Actuarial Equivalent” means a benefit of equivalent value, when computed
on the basis of the same mortality table and the rate(s) of interest and/or
empirical table(s). The Plan Administrator shall establish the applicable
mortality table, rate of interest and/or empirical table in its sole discretion.
Prior to a Change of Control, the Plan Administrator may change the table(s)
and/or rate(s) of interest used in determining whether a benefit is the
Actuarial Equivalent of another benefit. No Participant shall accrue a right to
have any particular table or interest rate used in computing the lump sum value
of his or her SERP benefit and, therefore, differences in Actuarial Equivalent
computations attributable to varying table(s) and/or rate(s) of interest shall
not be deemed a part of a Participant’s “accrued” benefits as described in
Section 9.1. Effective with a Change of Control, the table(s) and rate(s) of
interest shall remain the same as those in effect immediately prior to a Change
of Control.


2.2    “Affiliate” means (a) any corporation which is a member of the same
controlled group of corporations (within the meaning of Code Section 414(b)) as
is a Plan Sponsor, (b) any other trade or business (whether or not incorporated)
under common control (within the meaning of Code Section 414(c)) with a Plan
Sponsor, (c) any other corporation, partnership or other organization which is a
member of an affiliated service group (within the meaning of Code Section
414(m)) with a Plan Sponsor, and (d) any other entity required to be aggregated
with a Plan Sponsor pursuant to regulations under Code Section 414(o).


2.3    “Board of Directors” means the Board of Directors of Tyson Foods, Inc.


2.4    “Change of Control” means any one of the following events occurring after
March 12, 2004:


(a)the acquisition by any individual, entity or “group,” within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934 (a
“Person”), of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Securities Exchange Act of 1934) of voting securities of the Company
where such acquisition causes any such Person to own twenty-five percent (25%)
or more of the combined voting power of the then outstanding voting securities
then entitled to vote generally in the election of directors (the “Outstanding
Voting Securities”); provided, however, that for purposes of this Subsection
(a), the following shall not be deemed to result in a Change of Control, (1) any
acquisition directly from the Company, unless such a Person subsequently
acquires additional shares of Outstanding Voting Securities other than from the
Company, in which case any such subsequent acquisition shall be deemed to be a
Change of Control; or (2) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company;


(b)a merger, consolidation, share exchange, combination, reorganization or like
transaction involving the Company in which the stockholders of the Company
immediately prior to such transaction do not own at least fifty percent (50%) of
the value or voting power of the issued and outstanding capital stock of the
Company or its successor immediately after such transaction;


(c)the sale or transfer (other than as security for the Company’s obligations)
of more than fifty percent (50%) of the assets of the Company in any one
transaction or a series of related transactions occurring within a one (1) year
period in which the Company, any corporation controlled by the Company or the
stockholders of the Company immediately prior to the transaction do not own at
least fifty percent (50%) of the value or voting power of the issued and
outstanding equity securities of the acquiror immediately after the transaction;


(d)the sale or transfer of more than fifty percent (50%) of the value or voting
power of the issued and outstanding capital stock of the Company by the holders
thereof in any one transaction or a series of related transactions occurring
within a one (1) year period in which the Company, any corporation controlled by
the Company or the stockholders of the Company immediately prior to the
transaction do not own at least fifty percent (50%) of the value or voting power
of the issued and outstanding equity securities of the acquiror immediately
after the transaction;


(e)within any twelve-month period the persons who were directors of the Company
immediately before the beginning of such twelve-month period (the “Incumbent
Directors”) shall cease to constitute at least a majority of the Board of
Directors; provided that no director whose initial assumption of office is in
connection with an actual or threatened election contest (as such terms are used
in Rule 14a-11 of Regulation 14A promulgated under the Securities Exchange Act
of 1934) relating to the election of directors of the Company shall be deemed to
be an Incumbent Director; or


(f)the dissolution or liquidation of the Company.


Notwithstanding the foregoing, in interpreting the foregoing provisions, the
term “Change of Control” shall not be deemed to include any event as a result of
which one or more of the following persons or entities possess or continues to
possess, immediately after such event, over fifty percent (50%) of the combined
voting power of the Company or, if applicable, a successor entity: (1) Tyson
Limited Partnership, or any successor entity; (2) individuals related to the
late Donald John Tyson by blood, marriage or adoption, or the estate of any such
individual (including Donald John Tyson’s); or (3) any entity (including, but
not limited to, a partnership, corporation, trust or limited liability company)
in which one or more of the entities, individuals or estates described in
clauses (1) and (2) hereof possess over fifty percent (50%) of the combined
voting power or beneficial interests of such entity.


2.5    “Code” means the Internal Revenue Code of 1986 and all regulatory
guidance promulgated thereunder, as the same may be amended and modified from
time to time.


2.6    “Company” means Tyson Foods, Inc. and any successor thereto.


2.7    “Compensation” means the base salary paid to, or deferred by, an Active
Participant for services rendered to the Company or an Affiliate during any
calendar year in which the Participant accrues Creditable Service, including any
deferrals of base salary, bonus or other cash incentive under a 401(k) plan,
deferrals under a non-qualified, defined contribution deferred compensation plan
or salary reduction under a cafeteria plan of the Company or an Affiliate, plus
any annual cash bonus or other cash incentive payable to an Active Participant
under a recurring incentive program applicable to one or more classes of
employees. Compensation shall not include any other forms of compensation,
fringe benefits or severance payments or benefits, whether characterized as
such, made pursuant to any employment agreement, separation agreement, severance
plan or policy or any similar arrangement, unless such agreement, plan, policy
or arrangement expressly provides that the special termination or severance
payments or benefits are to be included as Compensation under the Plan.


(a)    Notwithstanding the foregoing, with respect to any approved period of
absence during which disability benefits are being paid to the Participant under
a short-term or long-term disability plan then maintained by the Company or an
Affiliate which is included as Creditable Service, the Participant’s
Compensation for purposes of the Plan for each calendar year encompassed by such
period of absence shall be deemed to be the greater of (1) his Compensation paid
for the last full calendar year of his employment immediately preceding the
calendar year in which such absence began, or (2) the actual Compensation the
Participant received in the calendar year.


(b)    Notwithstanding the foregoing, with respect to any approved, but unpaid,
period of absence which is included as Creditable Service, the Participant’s
Compensation for purposes of the Plan for such period of absence shall be deemed
to be the Participant’s base salary at the rate in effect immediately prior to
the commencement of the period of absence.


(c)    If a Participant is granted Creditable Service pursuant to Section 2.9(c)
or (d), the Plan Administrator shall also recognize Compensation paid to the
Participant during the same period corresponding to the period of additional
Creditable Service for purposes of determining retirement benefits under the
Plan.


2.8    “Contracted Officer” means an employee of a Plan Sponsor who has a
written employment agreement in effect with the Plan Sponsor for the performance
of services in a recognized officer position of the employing entity.


2.9    “Creditable Service” means:


(a)The total number of years and completed months of continuous service rendered
by an Active Participant for the Company or an Affiliate while an Eligible
Contracted Officer from and after January 1, 2004.


(b)Periods of authorized leaves of absence from the Company or any Affiliate
credited to an Eligible Contracted Officer on or after January 1, 2004,
including but not limited to leaves required to be granted pursuant to the
Family and Medical Leave Act of 1993 and the Uniformed Services Employment and
Reemployment Rights Act, and, notwithstanding any other provision of this Plan
to the contrary, any period of an authorized leave of absence on or after
January 1, 2004 credited to an Eligible Contracted Officer while disability
benefits are being paid under a short-term or long-term disability plan then
maintained by the Company or an Affiliate.


(c)Any prior Creditable Service under this Plan rendered by an Active
Participant who becomes an Inactive Participant shall be disregarded if he or
she again becomes an Active Participant, unless the prior Creditable Service is
to be recognized pursuant to Section 3.5 or unless otherwise recognized by the
Plan Administrator and communicated to the Participant in writing.


(d)Subject to approval by the Plan Administrator, a Participant may be granted
additional years of Creditable Service for purposes of determining retirement
benefits under the Plan. Additional service granted under provisions of an
individual agreement between the Company or any Affiliate and a Participant or
under any severance plan or policy of the Company covering the Participant shall
also be included in determining Creditable Service, but only in accordance with
the specific terms of such provisions.


2.10    “Disability” means a disability of a Participant which, in the opinion
of the Plan Administrator, causes a Participant to be totally and permanently
disabled due to sickness or injury so as to be completely unable to perform any
and every duty pertaining to his occupation from a cause other than as specified
below:


(a)excessive and habitual use by the Participant of drugs, intoxicants or
narcotics;


(b)injury or disease sustained by the Participant while willfully and illegally
participating in fights, riots, civil insurrections or while committing a
felony;


(c)injury or disease sustained by the Participant diagnosed or discovered
subsequent to the date of his Separation from Service; and


(d)injury or disease sustained by the Participant while working for anyone other
than the Plan Sponsor or any Affiliate and arising out of such employment.


The determination of whether or not a Disability exists shall be determined by
the Plan Administrator and shall be substantiated by competent medical evidence.


2.11    “Disability Retirement Allowance” means the SERP retirement benefits
payable under Section 4.1(c) to a Participant who experiences a Separation from
Service due to a Disability.


2.12    “Early Retirement Allowance” means the SERP retirement benefits payable
under Section 4.3 to a Participant who retires prior to attaining Normal
Retirement Age.


2.13    “Eligible Contracted Officer” means


(a)for all purposes of Plan administration from January 1, 2004 until March 1,
2007, a Contacted Officer, but only for that period of time during which his or
her employment agreement was in effect; and


(b)for all purposes of Plan administration commencing on and continuing after
March 1, 2007, either:


(1)    a Contracted Officer, but only for that period of time during which his
or her employment agreement was in effect and he or she occupies an officer
position in a band level of 0 through 5; or


(2)    a Grandfathered Officer, but only for that period of time during which
his or her employment agreement was in effect and he or she occupies a position
as a Contracted Officer.


For purposes of Section 2.13(b)(ii), a Grandfathered Officer who is demoted from
an officer position to a non-officer position shall not be treated as an
Eligible Contracted Officer while occupying such non-officer position for any
purpose.


2.14    “ERISA” means the Employee Retirement Income Security Act of 1974 and
all regulatory guidance thereunder, as the same may be amended and modified from
time to time.


2.15    “Final Average Compensation” means the average annual Compensation of a
Participant measured over the final five (5) consecutive, whole calendar years
during the Participant’s entire period of Creditable Service. If a Participant
has less than five (5) consecutive, whole calendar years of Creditable Service,
Final Average Compensation shall be computed over all such years.


2.16    “Grandfathered Officer” means a Contracted Officer who was an Active
Participant immediately prior to March 1, 2007.


2.17    “LIP” means the portion of the Plan providing the life insurance
premiums payment benefits described in Section 5.


2.18    “Nonforfeitable” refers only to the vested, but unsecured, contractual
right of a Participant, if any, to benefits under this Plan. In no event,
however, shall “Nonforfeitable” imply any preferred claim on, or any beneficial
ownership interest in, any assets of the Plan Sponsor before those assets are
paid to any Participant pursuant to the terms of the Plan. As provided in
Sections 6.3 and 8.5 below, certain events may result in the forfeiture even of
Nonforfeitable benefits.


2.19    “Normal Retirement Age” means age 62.


2.20    “Normal Retirement Allowance” means the SERP retirement benefits payable
under Section 4.2 to a Participant who retires on or after attaining Normal
Retirement Age.


2.21    “Participant” means any Active Participant, Inactive Participant or
Retired Participant.


(a)“Active Participant” means an Eligible Contracted Officer of a Plan Sponsor
from the time participation in the Plan begins pursuant to Section 3.1 until the
earliest of the time:


(1)    the Participant retires and is entitled to SERP retirement benefits under
Section 4,


(2)    the Participant becomes an Inactive Participant,


(3)    the Participant experiences a Separation from Service (regardless of the
reason) prior to becoming entitled to SERP retirement benefits under Section 4,
except as otherwise provided in Section 9.5, or


(4)    the Participant ceases to be an Active Participant by reason of an event
described in Section 9.3 or 9.5.


Notwithstanding the foregoing, if an Active Participant is placed on inactive
employee status, as defined by the Plan Administrator from time to time under
uniform and nondiscriminatory rules, and, at the date of such change in status,
the Participant has a Nonforfeitable right to his or her SERP retirement
benefit, the Participant will continue as an Active Participant in the Plan.


(b)“Inactive Participant” means a Participant who ceases to be an Active
Participant, who has not become a Retired Participant and who either:


(1)    continues to be an employee of the Company or an Affiliate but who, as a
result of a change in status, ceases to be an Eligible Contracted Officer; or


(2)    has his or her Active Participant status terminated solely by reason of
Section 2.21(a)(4).


A Participant who earns a Nonforfeitable right to his or her SERP retirement
benefit while an Inactive Participant shall be eligible for retirement benefits
in accordance with Section 4 from and after the date the SERP retirement benefit
becomes Nonforfeitable. As set forth in Section 3.5, for purposes of Sections
4.2(a)(1) and 4.2(b)(1), no increase in SERP retirement benefits shall be
attributed to Compensation paid or for services rendered during the period of
time that a Participant is classified as an Inactive Participant.


(c)“Retired Participant” shall mean either (1) an Active Participant who has
retired on or after meeting the requirements for a Normal, Early or Disability
Retirement Allowance under Section 4 or (2) an Inactive Participant who met the
requirements for a Normal, Early or Disability Retirement Allowance under
Section 4 prior to becoming, or during his or her status as, an Inactive
Participant and who subsequently retires.


2.22    “Plan” means this Tyson Foods, Inc. Supplemental Executive Retirement
and Life Insurance Premium Plan, as from time to time amended, providing the
SERP and LIP benefits described herein.


2.23    “Plan Administrator” means the person or persons appointed by the Board
of Directors to administer the Plan on behalf of the Company and, in lieu of any
such appointment, the administrative committee established by the Company
generally responsible for the administration of the Company’s employee benefit
plans.


2.24    “Plan Sponsor” means the Company and each Affiliate that has adopted the
Plan with the approval of the Company.


2.25    “Separation from Service” shall mean a separation from service with the
Company and its Affiliates within the meaning of Treasury Regulations Section
1.409A-1(h) and any successor guidance thereto. No Separation from Service shall
occur while a Participant is on any bona fide leave of absence not in excess of
six (6) months duration or, if longer, so long as the Participant’s right to
reemployment is provided either by statute or contract.


2.26    “SERP” means the portion of the Plan providing the retirement benefits
described in Section 4.


2.27    “Specified Employee” shall mean a Participant who is a key employee (as
defined in Code Section 416(i) without regard to Code Section 416(i)(5)) of the
Company (or an entity which is considered to be a single employer with the
Company under Code Section 414(b) or 414(c)) at any time during the twelve (12)
month period ending on December 31. Notwithstanding the foregoing, a Participant
who is a key employee determined under the preceding sentence will be deemed to
be a Specified Employee solely for the period of April 1 through March 31
following such December 31 or as otherwise required by Code Section 409A.


2.28    “Vesting Service” means:


(a)The total number of years and completed months of continuous service rendered
by an Active Participant as an Eligible Contracted Officer and, to the extent
described in Subsection (c) below, by an Inactive Participant.


(b)Vesting Service includes any periods of authorized leaves of absence from the
Company or any Affiliate by a Participant in an otherwise eligible capacity,
including but not limited to leaves required to be granted pursuant to the
Family and Medical Leave Act of 1993 and the Uniformed Services Employment and
Reemployment Rights Act, and, notwithstanding any other provision of this Plan
to the contrary, any period of an authorized leave of absence while disability
benefits are being paid to the Participant under a short-term or long-term
disability plan then maintained by the Company or an Affiliate.


(c)The total number of years and completed months of continuous service rendered
by an Inactive Participant for the Company or an Affiliate will be counted as
Vesting Service under the following rules:


(1)    Eligible Contracted Officer to Ineligible Contracted Officer. An Active
Participant who ceases to be an Eligible Contracted Officer but who continues to
be a Contracted Officer until re-qualifying as an Active Participant shall
receive credit for Vesting Service while his or her status as a Contracted
Officer continues. This Clause (i) does not apply to any Grandfathered
Participant because a Grandfathered Participant remains an Active Participant
for as long as he or she is a Contracted Officer.


(2)    Eligible Contracted Officer to Non-Officer. An Active Participant who
ceases to be a Contracted Officer before re-qualifying as an Active Participant
shall receive credit for Vesting Service performed for his or her prior
continuous period of service as an Eligible Contracted Officer and/or an
employee of the Company or an Affiliate, provided he or she returns to
Contracted Officer status within five (5) years from losing that status;
however, such credit shall count only for purposes of determining whether his or
her SERP retirement benefits are Nonforfeitable and not for purposes of
determining the amount of the SERP retirement benefit under either Section
4.2(a)(2) or Section 4.2(b)(2).


(d)    Subject to approval by the Plan Administrator, a Participant may be
granted additional years of Vesting Service for purposes of determining benefits
under the Plan. Additional service granted under provisions of an individual
agreement between the Company or any Affiliate and a Participant or under any
severance plan or policy of the Company covering the Participant shall also be
included in determining Vesting Service, but only in accordance with the
specific terms of such provisions.




SECTION 3
PARTICIPATION    


3.1    Commencement of SERP Participation. Each Eligible Contracted Officer
shall commence participation in the SERP as an Active Participant as of the
later of March 12, 2004 or the effective date that the Contracted Officer
becomes an Eligible Contracted Officer. Subject to Section 3.5 (in addition to
any Creditable Service and corresponding Compensation recognized at the
discretion of the Plan Administrator pursuant to, respectively, Sections 2.9 and
2.7(b) and (c)), an Active Participant who ceases to qualify as an Active
Participant shall recommence participation in the Plan as an Active Participant,
on a prospective basis only, if the individual again satisfies the criteria for
being an Active Participant.


3.2    Commencement of LIP Participation. An Active Participant is eligible for
LIP benefits if he or she timely applies for and is issued a policy on his or
her life of a type and by an insurer designated by the Plan Administrator
effective as of the date of coverage indicated by such policy.


3.3    Termination of SERP Participation. When a Participant ceases to be an
Active Participant, he or she shall cease to be a Participant unless the
Participant remains an Inactive Participant or becomes a Retired Participant. A
Retired Participant shall remain a Participant until his or her date of death,
unless his or her Nonforfeitable benefits are forfeited pursuant to Section 6.3
or 8.5.


3.4    Termination of LIP Participation. Except as provided in this Section 3.4,
an Active Participant shall remain a Participant under the LIP portion of the
Plan through the policy anniversary date immediately following his or her
Separation from Service, unless:


(a)his or her otherwise Nonforfeitable benefits are forfeited pursuant to
Section 8.5;


(b)the policy issued to the Participant, as contemplated by Section 3.2, is
surrendered, modified or exchanged by the Participant or the Participant causes
a diminution in the policy’s cash surrender value by withdrawing from, or
borrowing against, the policy; or


(c)the Participant refuses or neglects to cooperate with the Plan Sponsor in its
efforts to confirm whether any circumstances described in Section 3.4(b) exist.


When a Participant ceases to be an Active Participant but continues in the
service of the Company or an Affiliate, he or she shall cease to be a
Participant under the LIP portion of the Plan as of the policy anniversary date
immediately following his or her change in status and shall have no rights to
LIP benefits thereafter unless and until the Participant re-qualifies as an
Active Participant. A Participant who ceases to qualify as an Active Participant
will again become eligible for the LIP portion of the Plan no earlier than the
first day of the calendar month following the completion of three (3) full
calendar months from the effective date of their return to Active Participant
status.


As a condition to participation, or continued participation, in the Plan, a
Participant shall be required to reimburse the Plan Sponsor for the reimbursable
portion of any premium paid on the policy issued to the Participant in
connection with his or her participation in the Plan if the Participant
experiences a Separation from Service within one (1) year of his or her original
date of hire with the Company or any Affiliate.


3.5    Inactive Participant. For purposes of Sections 4.2(a)(1) and 4.2(b)(1),
no increase in SERP retirement benefits shall be attributed to Compensation paid
or for services rendered during the period of time that a Participant is
classified as an Inactive Participant, except as provided in this Section 3.5.
An Inactive Participant who never returns to the status of an Active Participant
may become a Retired Participant and receive a SERP retirement benefit only if
he or she has earned a Nonforfeitable right to SERP retirement benefits prior to
losing his or her status as an Active Participant or earns a Nonforfeitable
right to SERP retirement benefits as an Inactive Participant by reason of being
credited with additional Vesting Service pursuant to Section 2.28. In addition,
any Compensation paid or services rendered during any prior period of time when
an Inactive Participant was an Active Participant shall be disregarded, except
as provided below:


(a)Return to Active Status. An Inactive Participant who has not earned a
Nonforfeitable right to SERP retirement benefits prior to losing his or her
status as an Active Participant and who returns to the status of an Active
Participant may have Compensation and Creditable Service earned prior to
becoming an Inactive Participant counted towards the calculation of his or her
SERP retirement benefit in accordance with the following rules:


(1)    Eligible Contracted Officer to Ineligible Contracted Officer. An Active
Participant who ceases to be an Eligible Contracted Officer but who continues to
be a Contracted Officer until re-qualifying as an Active Participant shall
receive credit for Compensation earned and Creditable Service performed for his
or her prior period of time as an Eligible Contracted Officer for purposes of
Sections 4.2(a)(1) and 4.2(b)(1). This Clause (1) does not apply to any
Grandfathered Participant because a Grandfathered Participant remains an Active
Participant for as long as he or she is a Contracted Officer.


(2)    Eligible Contracted Officer to Non-Officer. An Active Participant who
ceases to be a Contracted Officer before re-qualifying as an Active Participant
shall receive credit for Compensation earned and Creditable Service performed
for his or her prior period of time as an Eligible Contracted Officer for
purposes of Sections 4.2(a)(1) and 4.2(b)(1), provided he or she returns to
Eligible Contracted Officer status within five (5) years from losing that
status.


(b)Special Crediting by Plan Administrator. Compensation and Creditable Service
shall be recognized to the extent expressly awarded to an Inactive Participant
by the Plan Administrator pursuant to Sections 2.7(c) and 2.9.


(c)Section 9.3/9.5 Events. A Participant who has his or her Active Participant
status terminated solely by reason of Section 2.21(a)(iv) shall be subject to
the general provisions of the Plan, as expressly modified by Section 9.3 or 9.5,
as applicable.


3.6    Ineligibility. Notwithstanding any other provision of the Plan, the Plan
Administrator may exclude any Contracted Officer from participation in the SERP
and/or the LIP, with or without the consent of the Contracted Officer, and no
such exclusion shall require the provision of substitute consideration to the
Contracted Officer(s) so excluded.




SECTION 4
SERP BENEFITS    


4.1    Nonforfeitable Right to SERP Benefits.


(a)An Active Participant who attains Normal Retirement Age, or an Inactive
Participant who attains Normal Retirement Age and who is then a Contracted
Officer, shall have a Nonforfeitable right to benefits under this Section 4,
subject to the provisions of Sections 6.3 and 8.5, and may retire and receive
payment of a Normal Retirement Allowance under the SERP. Payment of the Normal
Retirement Allowance shall commence as soon as practicable following the end of
the calendar year in which the Participant actually experiences a Separation
from Service on or after attaining Normal Retirement Age.


(b)An Active Participant who has attained age 55 (or any earlier age as may be
authorized in writing by the Plan Administrator in its sole discretion on a
case-by-case basis) and whose combination of age (including completed whole
calendar months of age) and years of Vesting Service equal or exceed 70, or an
Inactive Participant who has attained age 55 (or any earlier age as may be
authorized in writing by the Plan Administrator in its sole discretion on a
case-by-case basis) and whose combination of age (including completed whole
calendar months of age) and years of Vesting Service equal or exceed 70 and who
is then a Contracted Officer, shall have a Nonforfeitable right to benefits
under this Section 4, subject to the provisions of Sections 6.3 and 8.5, and may
retire prior to Normal Retirement Age and receive payment of an Early Retirement
Allowance under the SERP. Payment of the Early Retirement Allowance shall
commence as soon as practicable following the end of the calendar year in which
the Participant actually experiences a Separation from Service.


(c)An Active Participant, or an Inactive Participant who is then a Contracted
Officer and who has become subject to a Disability prior to earning a
Nonforfeitable right to benefits under either Section 4.1(a) or (b) above shall
have a Nonforfeitable right to benefits under this Section 4, subject to the
provisions of Sections 6.3 and 8.5, and may retire prior to Normal Retirement
Age and receive payment of a Disability Retirement Allowance under the SERP.
Payment of the Disability Retirement Allowance shall commence as soon as
practicable following the end of the calendar year in which the Participant
actually experiences a Separation from Service due to a Disability.


(d)A Participant who does not become entitled to payments pursuant to Section
4.1(a), (b) or (c) shall not be entitled to any SERP retirement benefits under
the Plan.


(e)Payment of the Normal Retirement Allowance, Early Retirement Allowance or
Disability Retirement Allowance, as applicable, to a Participant who is
otherwise entitled to such an allowance shall commence within the first ninety
(90) days of the calendar year immediately following the calendar year in which
the Participant actually experiences a Separation from Service and successive
payments shall be made during the same ninety (90)-day period in each subsequent
calendar year during the Participant’s lifetime.


4.2    Amount of Normal Retirement Allowance.


(a)The annual Normal Retirement Allowance under the SERP for a Participant who
has a Nonforfeitable right to such an allowance pursuant to Section 4.1 and who
was an Eligible Contracted Officer before January 1, 2002 shall be equal to the
greater of (1) or (2) below plus (3):


(1)    (i)    2% of the Participant’s Final Average Compensation multiplied by
the most recent five years of the Participant’s Creditable Service (or if the
Participant has less than five years of Creditable Service, 2% of the
Participant’s Final Average Compensation multiplied by the Participant’s total
Creditable Service); plus


(ii)    if the Participant has more than five years of Creditable Service, 1% of
the Participant’s Final Average Compensation multiplied by the Participant’s
years of Creditable Service in excess of five.


(2)    If the Participant has at least twenty (20) years of Vesting Service, an
amount equal to the annual premium due and payable by the Plan Sponsor under the
life insurance policy described under Section 6.1; otherwise $0.


(3)    If the Participant has at least twenty (20) years of Vesting Service,
forty-one percent (41%) of the amount determined under Section 4.2(a)(2) above;
otherwise, $0.


(b)The annual Normal Retirement Allowance under the SERP for a Participant who
has a Nonforfeitable right to such an allowance pursuant to Section 4.1 and who
became a Eligible Contracted Officer on or after January 1, 2002 shall be equal
to the greater of (1) or (2) below plus (3):


(1)    1% of the Participant’s Final Average Compensation multiplied by the
Participant’s years of Creditable Service.


(2)    If the Participant has at least twenty (20) years of Vesting Service, an
amount equal to the annual premium due and payable by the Plan Sponsor under the
life insurance policy described under Section 6.1; otherwise $0.


(3)    If the Participant has at least twenty (20) years of Vesting Service,
forty-one percent (41%) of the amount determined under Section 4.2(b)(2) above;
otherwise, $0.


(c)    The Normal Retirement Allowance shall be determined annually as of each
December 31st provided a Participant remains an Active Participant on such date
or as otherwise permitted pursuant to Section 3.5.


(d)    Notwithstanding the foregoing, a subsequent decrease in the amount of the
Normal Retirement Allowance attributable to a change in the Participant’s Final
Average Compensation following any prior determination of the Participant's
Normal Retirement Allowance will not, by itself, cause a decrease in the amount
of the Participant's Normal Retirement Allowance. In such a case, the previously
determined Normal Retirement Allowance amount will remain in effect, as
previously determined, unless and until a subsequent annual determination of the
Normal Retirement Allowance produces a greater amount.
 
(e)    Notwithstanding the provisions of Sections 4.2(a)(2) and 4.2(b)(2), with
respect to any Participant who was an Active Participant as of December 31,
2012, the Plan Administrator may exercise its discretion to adjust the amount
determined pursuant to either such provision to reflect the historical
methodology used previously by the Plan Administrator to determine the amount
under Section 4.2(a)(2) or 4.2(b)(2), as applicable.


4.3    Amount of Early Retirement Allowance. The annual Early Retirement
Allowance under the SERP for Participants who have a Nonforfeitable right to
such an allowance pursuant to Section 4.1(b) shall be equal to the Normal
Retirement Allowance determined in accordance with Subsection 4.2 except that
the portion of the formula described in Section 4.2(a)(1) or 4.2(b)(1), as
applicable, shall be based on the Participant’s Final Average Compensation and
Creditable Service at the date of retirement and reduced so that it is the
Actuarial Equivalent of the allowance that would be payable had the Participant
retired at Normal Retirement Age.


4.4    Amount of Disability Retirement Allowance. The annual Disability
Retirement Allowance under the SERP for Participants who have a Nonforfeitable
right to such an allowance pursuant to Section 4.1(c) shall be equal to the sum
of the amount described in Sections 4.2(a)(2) and 4.2(a)(3), without regard to
whether the Participant has twenty (20) years of Vesting Service.


4.5    FICA Payments. If and when a Participant’s SERP retirement benefits first
become Nonforfeitable pursuant to Section 4.1, the Participant shall be paid a
cash amount, determined by the Plan Administrator, equal to the sum of (a) the
additional taxes under Section 3101 of the Code arising as a result of the
vesting event, plus (b) the additional amount that would be necessary to provide
the amount determined under the foregoing Clause (a) net of all income and
payroll taxes, including the income and payroll taxes payable with respect to
the additional amount determined pursuant to this Clause (b). In its sole
discretion, the Plan Administrator may apply all or any portion of the cash
payment provided for under this Section 4.5 to the Participant’s tax withholding
obligations. Any cash payment that becomes due pursuant to this Section 4.5
shall be made by March 15th of the calendar year following the calendar year the
SERP retirement benefits first become Nonforfeitable.


4.6    Restoration of Retired Participants to Service. Anything contained in
this Plan to the contrary notwithstanding, if a Participant who has received or
is receiving a Normal, Early or Disability Retirement Allowance again becomes an
employee of the Company or any Affiliate, any retirement allowance payable under
this Plan shall continue. On subsequent retirement, the retirement allowance
payable to such Participant shall be based on Compensation and Creditable
Service before and after the period of prior retirement, subject to the general
terms and conditions set forth in the Plan.


4.7    Suspension of Certain Benefits. Notwithstanding any other provision of
the Plan to the contrary, any payment of benefits due to, or on behalf of, a
Participant who is a Specified Employee during the six-month period immediately
following his or her Separation from Service shall be suspended and such
suspended amounts shall be paid within fifteen (15) business days after the
expiration of such six-month period.




SECTION 5
FORMS OF SERP PAYMENT    


SERP retirement benefits shall be paid annually for the life of the Retired
Participant and shall cease as of the last annual payment date preceding the
Participant’s death. The SERP portion of the Plan pays no pre-retirement
benefits and no death benefits. No person other than a Retired Participant is
eligible to receive SERP retirement benefits earned by that Participant.




SECTION 6
LIFE INSURANCE PREMIUM PAYMENTS    


6.1    Amount of LIP Benefit. The LIP benefit is an annual amount payable during
the period that the Participant is an Active Participant and is equal to the sum
of (a) the amount of the annual premium due under the policy described in
Section 3.2, reduced by the portion of such annual premium payable by the
Participant as and to the extent determined by the Plan Administrator, plus (b)
the amount determined under Clause (a) multiplied by the tax withholding rate
for supplemental wages applicable to the Participant. The face amount of the
death benefit under the policy shall depend upon the type of policy designated
by the Plan Administrator pursuant to Section 3.2 for the Participant and the
Participant's band level as an Eligible Contracted Officer, as in effect on the
applicable policy anniversary date of each calendar year. Any subsequent change
in band level shall result in an adjustment to the policy’s death benefit as
soon as administratively practicable, but no later than the next policy
anniversary date which is at least ninety (90) days after the effective date of
the change in band level. Notwithstanding the foregoing, the Plan Administrator
may adjust the death benefit face amount corresponding to one or more band
levels at any time.


6.2    Payment of LIP Benefit. The amount of the LIP benefit shall be paid in
cash or cash equivalents to the Active Participant; provided, however, that the
Plan Administrator, in its sole discretion, may pay a portion of the LIP benefit
directly to the insurer that issued the policy described in Section 3.1. A
Participant’s status as an Active Participant must remain continuously in effect
from the date of his or her initial commencement of participation in the Plan
through the applicable policy anniversary date in order to qualify for that
annual LIP benefit; provided, however, that the Plan Administrator, in its sole
discretion, may elect to pay an additional annual LIP benefit on behalf of a
Participant who has a Nonforfeitable right to SERP benefits as of his or her
Separation from Service if such Separation from Service occurs prior to the
applicable policy anniversary date for that year. The LIP benefit will be paid
within ninety (90) days following the applicable policy anniversary date.


6.3    Forfeiture of SERP Benefits. Notwithstanding any other provision of this
Plan to the contrary, if an Active Participant forfeits the right to the
continuation of LIP benefits pursuant to either Section 3.4(b) or (c), the
Participant shall also forfeit that portion of his or her SERP benefits that
would otherwise be payable pursuant to Section 4.2(a)(2) and (3) or 4.2(b)(2)
and (3), as applicable, whether in the form of a Normal, Early or Disability
Retirement Allowance.




SECTION 7
ADMINISTRATION OF THE PLAN    


7.1    Rulemaking Authority. Except as otherwise specifically provided in the
Plan, the Plan Administrator shall be the administrator of the Plan. The Plan
Administrator shall have full authority to adopt procedural rules and to employ
and rely on such legal counsel, actuaries, accountants and agents as it may deem
advisable to assist in the administration of the Plan.


7.2    Discretionary Authority. The Plan Administrator shall from time to time
establish rules, not contrary to the provisions of the Plan for the
administration of the Plan and the transaction of its business. All elections
and designations under the Plan by a Participant shall be made on forms
prescribed by the Plan Administrator. The Plan Administrator shall have
discretionary authority to construe the terms of the Plan and shall determine
all questions arising in the administration, interpretation and application of
the Plan, including, but not limited to, those concerning eligibility for
benefits and it shall not act so as to discriminate in favor of any person. All
determinations of the Plan Administrator shall be conclusive and binding on all
Contracted Officers, Participants and other persons, subject to the provisions
of the Plan and subject to applicable law.


7.3    Records and Reports. The Plan Administrator shall furnish Participants
with all disclosures now or hereafter required by ERISA or the Code. The Plan
Administrator shall file, as required, the various reports and disclosures
concerning the Plan and its operations as required by ERISA and by the Code, and
shall be solely responsible for establishing and maintaining all records of the
Plan.


7.4    Non-Exclusive Description. The statement of specific duties for a Plan
Administrator in this Section is not in derogation of any other duties which a
Plan Administrator has under the provisions of the Plan or under applicable law.




SECTION 8
CERTAIN RIGHTS AND LIMITATIONS    


8.1    No Right to Employment. The establishment of the Plan shall not be
construed as conferring any legal rights upon any employee or other person for a
continuation of employment, nor shall it interfere with the rights of the
Company or an Affiliate to discharge any employee and to treat such employee
without regard to the effect which such treatment might have upon such employee
as a Participant of the Plan.


8.2    Payments on Behalf of the Impaired. If the Plan Administrator shall find
that a Participant is unable to care for his affairs because of illness,
accident or is a minor, the Plan Administrator may direct that any benefit
payment due such Participant, unless claim shall have been made therefor by a
duly appointed legal representative, be paid to the spouse, a child, parent or
other blood relative, or to a person with whom the Participant or other person
resides. Any such payment so made shall be a complete discharge of the
liabilities of the Plan with respect to such Participant.


8.3    Claim for Benefits. Each Participant, before any benefit shall be payable
to or on behalf of such Participant, shall file with a member of the Plan
Administrator at least thirty (30) days prior to the time of retirement, such
information, if any, as shall be required to establish such person’s rights and
benefits under the Plan.


8.4    Non-Alienation. No benefit under the Plan shall be subject in any manner
to anticipation, alienation, sale, transfer, assignment, pledge, garnishment,
attachment, encumbrance or charge, and any attempt so to do shall be void; nor
shall any such benefit be in any manner liable for or subject to the debts,
contract liabilities, engagements or torts of the person entitled to such
benefit.


8.5    Forfeiture of Benefits Due to Misconduct. The obligation of a Plan
Sponsor to make or continue payment of any benefits hereunder shall cease with
respect to any Participant who is in breach of any material term of his or her
employment contract; provided, however, if no such employment contract is then
in existence or, if applicable, was in existence immediately prior to the
Participant’s retirement, then the obligation of a Plan Sponsor to make or
continue payment of any benefits hereunder shall cease with respect to any
Participant who (a) at any time is convicted of a crime involving dishonesty or
fraud relating to the Company or its Affiliates (b) at the time, without the
Company’s written consent knowingly uses or discloses any confidential or
proprietary information relating to the Company or its Affiliates or (c) within
one year following Separation from Service, without the Company’s written
consent, accepts employment with, or provides consulting services to, a
principal competitor of the Company or its Affiliates.


8.6    Participant Status as General Creditor. All benefits payable under the
Plan to a Participant shall be payable from the general assets of the Plan
Sponsor who last employed the Participant. The Plan shall not be funded by the
Company or any Affiliate. However, solely for its own convenience and the
convenience of other Plan Sponsors, the Company reserves the right to provide
for payment of benefits hereunder through a trust which may be irrevocable but
the assets of which shall be subject to the claims of each Plan Sponsor’s
general creditors in the event of the Plan Sponsor’s bankruptcy or insolvency,
as defined in any such trust. In no event shall any Plan Sponsor be required to
segregate any amount credited to any account, which shall be established merely
as an accounting convenience; no Participant shall have any rights whatsoever in
any specific assets of any Plan Sponsor or any trust established pursuant to
this Section 8.6; no rights of any Participant hereunder shall be subject to
participation, alienation, sale, transfer, assignment, pledge, garnishment,
attachment or encumbrance nor to the debts, contracts, liabilities, engagements
or torts of any Participant.


8.7    Withholding Obligations. When payments commence under the Plan, the Plan
Sponsor shall have the right to deduct from each payment made under the Plan any
required withholding taxes. The Plan Sponsor may deduct from a Participant’s
Compensation any required withholding taxes attributable to the Participant’s
participation in the Plan prior to the date payments commence.


8.8    Accelerated Payment of SERP Retirement Benefits. Notwithstanding any
other provision of the Plan to the contrary, the Company shall cause each Plan
Sponsor to make payments hereunder before such payments are otherwise due if it
determines that the provisions of the Plan fail to meet the requirements of Code
Section 409A and the rules and regulations promulgated thereunder; provided,
however, that such payment(s) may not exceed the amount required to be included
in income as a result of such failure to comply the requirements of Code Section
409A and the rules and regulations promulgated thereunder.


8.9    Establishment of Grantor Trust. Notwithstanding any other provision of
the Plan to the contrary, no later than the effective date of a Change of
Control under Section 2.4(b), (c), (d) or (f) and no later than thirty (30) days
following the effective date of a Change of Control under Section 2.4(a) or (e),
the Plan Sponsors collectively shall establish a trust as to which each Plan
Sponsor is a “grantor”, within the meaning of Subpart E, Part I, Subchapter J,
Chapter 1, Subtitle A of the Code. The trust so established shall contain the
features set forth on Appendix A attached hereto. No action by the Board of
Directors to amend the provisions of this Section 8.9 and Appendix A shall be
given effect if such action is taken within sixty (60) days prior to, or at any
time after, the effective date of a Change of Control.




SECTION 9
AMENDMENT AND TERMINATION OF THE PLAN    


9.1    Right to Amend. Subject to the limitation described in Section 8.9, the
Board of Directors may amend the Plan at any time and from time to time, and
retroactively if deemed necessary or appropriate, to amend or modify in whole or
in part, any or all of the provisions of the Plan pursuant to its normal
procedures; provided that no such modification or amendment shall adversely
affect the SERP retirement benefits of Participants which had accrued and become
Nonforfeitable under this Plan prior to the date such amendment or modification
is adopted or becomes effective, whichever is later. The Board of Directors
reserves the right to amend the Plan in any respect solely to comply with the
provisions of Code Section 409A so as not to trigger any unintended tax
consequences prior to the distribution of benefits provided herein. For purposes
of this Section 9, “accrued” benefits refers to the benefits to which a
Participant would be entitled, based on his Creditable Service and Compensation
as of the date the determination is made.


9.2    Right to Terminate. The Board of Directors may terminate the Plan for any
reason at any time provided that such termination shall not adversely affect the
SERP retirement benefits of Participants which had accrued and become
Nonforfeitable under the Plan prior to the date termination is adopted or made
effective, whichever is later and no such termination of the Plan shall effect
the termination of any grantor trust established pursuant to Section 8.9.


9.3    Effect of Plan Termination on SERP Benefits.


(a)In the event the Plan is terminated, each Participant who has met the age and
service requirements to be entitled to a benefit under the SERP shall have a
Nonforfeitable right to a Normal Retirement Allowance described in Section
4.2(a) or (b), as applicable, which such Participant had accrued through the
date of the termination of the Plan. Except as provided in Subsection (b), SERP
retirement benefits will be paid in accordance with Section 4.2 or 4.3, as
applicable.


(b)Notwithstanding the provisions of Section 9.3(a), the Company may cause each
Plan Sponsor to pay a lump sum Actuarial Equivalent value of any SERP retirement
benefits due to Participants if the Company determines that such payment of SERP
retirement benefits will not constitute an impermissible acceleration of
payments under one of the exceptions provided in Treasury Regulations Section
1.409A-3(j)(4)(ix), or any successor guidance. In such an event, payment shall
be made at the earliest date permitted under such guidance.


9.4    Effect of Plan Amendment on SERP Benefits. In the event the Plan is
amended or modified in whole or in part to reduce future accruals of SERP
retirement benefits, the Participants affected by any such amendment or
modification who have met the age and service requirements to be entitled to a
SERP retirement benefit shall be treated with respect to the SERP retirement
benefits that accrued through the date of such amendment or modification and
were affected by such amendment or modification as if the Plan were terminated
as of such date and their rights and entitlement to these benefits shall be
determined under Section 9.3; provided, however, that such Participants shall be
entitled to continue to accrue SERP retirement benefits after the date of such
amendment or modification under such modified or amended terms of the Plan.


9.5    Effect of a Change of Control.


(a)    SERP Benefits. Notwithstanding Section 4.1(d) to the contrary, in the
event of a Change of Control, any person who is an Active Participant in the
SERP at the time of the Change of Control who subsequently experiences a
Separation from Service, other than a voluntary termination of employment as
defined in Plan Section 9.6 below, or who is adversely affected by a termination
of the Plan shall be deemed to have a earned a minimum SERP retirement benefit
equal to (1) the Normal Retirement Allowance determined under Section 4.2(a) or
(b), as applicable, based upon the Participant’s Final Average Compensation and
Creditable Service at the date of the Change of Control; (2) without regard to
whether he or she has met the age and service requirements otherwise required to
be entitled to a SERP retirement benefit; and (3) adjusted to an Actuarial
Equivalent amount in accordance with the immediately succeeding sentence.
Payment of a SERP retirement benefit under this Section 9.5 shall commence
within the first ninety (90) days of the calendar year immediately following the
calendar year in which the Participant actually experiences a Separation from
Service following the Change of Control and successive payments shall be made
during the same ninety (90)-day period in each subsequent calendar year during
the Participant’s lifetime. Each payment shall be reduced so that it is the
Actuarial Equivalent of the allowance that would be payable had the Participant
retired at Normal Retirement Age. In lieu of the SERP retirement benefit under
this Section 9.5, a Participant shall be entitled to any alternative, greater
benefit under Section 4.2, 4.3 or 4.4 (or successor provisions) as may be
determined under the terms of the Plan as may be in effect from time to time
following the Change of Control.


(b)    LIP Benefits. Notwithstanding Sections 3.4 to the contrary, each
Participant who is an Active Participant immediately prior to the effective date
of a Change of Control shall continue to receive the LIP benefit contemplated by
Section 6.3 until the earlier of the Participant’s attainment of age 62 or
Separation from Service, regardless of any subsequent termination of the Plan.


9.6    Voluntary Termination of Employment. For purposes of Plan Section 9.5, a
voluntary termination of employment shall mean any Separation from Service
initiated by the Participant except a Separation from Service initiated after:


(a)any substantial adverse change in position, duties, title or
responsibilities;


(b)any material reduction in base salary or, unless replaced by equivalent
arrangements, any material reduction in annual bonus or other cash incentive
opportunity or pension or welfare benefit plan coverages;


(c)any relocation required by the Plan Sponsor to an office or location more
than 25 miles from the Participant’s current regular office or location; or


(d)any failure of the Plan Sponsor to obtain the agreement of a successor entity
to assume the obligations set forth hereunder, provided that the successor has
had actual notice of the existence of this arrangement and an opportunity to
assume the Plan Sponsor’s responsibilities hereunder during a period of at least
10 business days after receipt of such notice; provided that, in order for a
particular event to be treated as an exception to a “voluntary termination,” a
Participant must assert such exception within 180 days after actual knowledge of
the events giving rise thereto by giving the Plan Sponsor written notice thereof
and an opportunity to cure. Notwithstanding the foregoing, in the event that any
employment agreement between the Participant and a Plan Sponsor in effect at the
time of such termination provides a definition of “constructive termination” or
termination for “good reason” or similar terminology, such definition shall
govern over the event described in this Section 9.6 to the extent that it
provides addition exceptions to the events which are considered a voluntary
termination.





    ARTICLE 10
CLAIMS REVIEW PROCEDURE    


10.1    Notice of Denial. If a Participant is denied a claim for benefits under
the Plan, the Plan Administrator shall provide to the claimant written notice of
the denial within ninety (90) days (forty-five (45) days with respect to a
denial of any claim for benefits due to the Participant’s Disability) after the
Plan Administrator receives the claim, unless special circumstances require an
extension of time for processing the claim. If such an extension of time is
required, written notice of the extension shall be furnished to the claimant
prior to the termination of the initial 90-day period. In no event shall the
extension exceed a period of ninety (90) days (thirty (30) days with respect to
a claim for benefits due to the Participant’s Disability) from the end of such
initial period. With respect to a claim for benefits due to the Participant’s
Disability, an additional extension of up to thirty (30) days beyond the initial
30-day extension period may be required for processing the claim. In such event,
written notice of the extension shall be furnished to the claimant within the
initial 30-day extension period. Any extension notice shall indicate the special
circumstances requiring the extension of time, the date by which the Plan
Administrator expects to render the final decision, the standards on which
entitlement to benefits are based, the unresolved issues that prevent a decision
on the claim and the additional information needed to resolve those issues.


10.2    Contents of Notice of Denial. If a Participant is denied a claim for
benefits under a Plan, the Plan Administrator shall provide to such claimant
written notice of the denial which shall set forth:


(a)the specific reasons for the denial;


(b)specific references to the pertinent provisions of the Plan on which the
denial is based;


(c)a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary;


(d)an explanation of the Plan’s claim review procedures, and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under Sections 502(a) of ERISA following an adverse benefit
determination on review;


(e)in the case of a claim for benefits due to a Participant’s Disability, if an
internal rule, guideline, protocol or other similar criterion is relied upon in
making the adverse determination, either the specific rule, guideline, protocol
or other similar criterion; or a statement that such rule, guideline, protocol
or other similar criterion was relied upon in making the decision and that a
copy of such rule, guideline, protocol or other similar criterion will be
provided free of charge upon request; and


(f)in the case of a claim for benefits due to a Participant’s Disability, if a
denial of the claim is based on a medical necessity or experimental treatment or
similar exclusion or limit, an explanation of the scientific or clinical
judgment for the denial, an explanation applying the terms of the Plan to the
claimant’s medical circumstances or a statement that such explanation will be
provided free of charge upon request.


10.3    Right to Review. After receiving written notice of the denial of a
claim, a claimant or his representative shall be entitled to:


(a)    request a full and fair review of the denial of the claim by written
application to the Plan Administrator (or Appeals Fiduciary in the case of a
claim for benefits payable due to a Participant’s Disability);


(b)    request, free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claim;


(c)    submit written comments, documents, records, and other information
relating to the denied claim to the Plan Administrator or Appeals Fiduciary, as
applicable; and


(d)    a review that takes into account all comments, documents, records, and
other information submitted by the claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination.


10.4    Application for Review.


(a)    If a claimant wishes a review of the decision denying his claim to
benefits under the Plan, other than a claim described in Subsection (b) of this
Section 10.4, he must submit the written application to the Plan Administrator
within sixty (60) days after receiving written notice of the denial.


(b)    If the claimant wishes a review of the decision denying his claim to
benefits under the Plan due to a Participant’s Disability, he must submit the
written application to the Appeals Fiduciary within one hundred eighty (180)
days after receiving written notice of the denial. With respect to any such
claim, in deciding an appeal of any denial based in whole or in part on a
medical judgment (including determinations with regard to whether a particular
treatment, drug, or other item is experimental, investigational, or not
medically necessary or appropriate), the Appeals Fiduciary shall


(1)    consult with a health care professional who has appropriate training and
experience in the field of medicine involved in the medical judgment; and


(2)    identify the medical and vocational experts whose advice was obtained on
behalf of the Plan in connection with the denial without regard to whether the
advice was relied upon in making the determination to deny the claim.


Notwithstanding the foregoing, the health care professional consulted pursuant
to this Subsection (b) shall be an individual who was not consulted with respect
to the initial denial of the claim that is the subject of the appeal or a
subordinate of such individual.


10.5    Hearing. Upon receiving such written application for review, the Plan
Administrator or Appeals Fiduciary, as applicable, may schedule a hearing for
purposes of reviewing the claimant’s claim, which hearing shall take place not
more than thirty (30) days from the date on which the Plan Administrator or
Appeals Fiduciary received such written application for review.


10.6    Notice of Hearing. At least ten (10) days prior to the scheduled
hearing, the claimant and his representative designated in writing by him, if
any, shall receive written notice of the date, time, and place of such scheduled
hearing.  The claimant or his representative, if any, may request that the
hearing be rescheduled, for his convenience, on another reasonable date or at
another reasonable time or place.


10.7    Counsel. All claimants requesting a review of the decision denying their
claim for benefits may employ counsel for purposes of the hearing.


10.8    Decision on Review. No later than sixty (60) days (forty-five (45) days
with respect to a claim for benefits due to the Participant’s Disability)
following the receipt of the written application for review, the Plan
Administrator or the Appeals Fiduciary, as applicable, shall submit its decision
on the review in writing to the claimant involved and to his representative, if
any, unless the Plan Administrator or Appeals Fiduciary determines that special
circumstances (such as the need to hold a hearing) require an extension of time,
to a day no later than one hundred twenty (120) days (ninety (90) days with
respect to a claim for benefits due to the Participant’s Disability) after the
date of receipt of the written application for review. If the Plan Administrator
or Appeals Fiduciary determines that the extension of time is required, the Plan
Administrator or Appeals Fiduciary shall furnish to the claimant written notice
of the extension before the expiration of the initial sixty (60) day (forty-five
(45) days with respect to a claim for benefits due to the Participant’s
Disability) period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Plan
Administrator or Appeals Fiduciary expects to render its decision on review. In
the case of a decision adverse to the claimant, the Plan Administrator or
Appeals Fiduciary shall provide to the claimant written notice of the denial
which shall include:


(a)    the specific reasons for the decision;


(b)    specific references to the pertinent provisions of the Plan on which the
decision is based;


(c)    a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits;


(d)    an explanation of the Plan’s claim review procedures, and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring an action under Section 502(a) of ERISA following the denial of the claim
upon review;


(e)    in the case of a claim for benefits due to the Participant’s Disability,
if an internal rule, guideline, protocol or other similar criterion is relied
upon in making the adverse determination, either the specific rule, guideline,
protocol or other similar criterion; or a statement that such rule, guideline,
protocol or other similar criterion was relied upon in making the decision and
that a copy of such rule, guideline, protocol or other similar criterion will be
provided free of charge upon request;


(f)    in the case of a claim for benefits due to a Participant’s Disability, if
a denial of the claim is based on a medical necessity or experimental treatment
or similar exclusion or limit, an explanation of the scientific or clinical
judgment for the denial, an explanation applying the terms of the Plan to the
claimant’s medical circumstances or a statement that such explanation will be
provided free of charge upon request; and


(g)    in the case of a claim for benefits due to a Participant’s Disability, a
statement regarding the availability of other voluntary alternative dispute
resolution options.





    ARTICLE 11



--------------------------------------------------------------------------------



ADOPTION BY AFFILIATES    


Any Affiliate may, in the future, adopt this Plan provided that proper action is
taken by the Board of Directors of such Affiliate and the participation of such
Affiliate is approved by the Board of Directors. The administrative powers and
control of the Company, as provided in this Plan, shall not be deemed diminished
under this Plan by reason of the participation of any Affiliate and the
administrative powers and control granted hereunder to the Plan Administrator
shall be binding upon any Affiliate adopting this Plan. Each Affiliate adopting
this Plan shall have the obligation to pay the benefits to its employees
hereunder and no other Affiliate shall have such obligation and any failure by a
particular Affiliate to live up to its obligations under this Plan shall have no
effect on any other Affiliate. Any Affiliate may discontinue this Plan at any
time by proper action of its board of directors subject to the provisions of
Section 9.






[Remainder of Page Intentionally Left Blank]

-2-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this instrument to be executed as of
November 14, 2013.




TYSON FOODS, INC.




By:    /s/ Kenneth Kimbro            


Title:    Chief HR Officer            










APPENDIX A


Mandatory Features of Grantor Trust


1.    The trust shall be immediately funded by the Plan Sponsors, to the extent
of their proportionate shares, with cash or cash equivalents in an amount equal
to the present value Actuarial Equivalent of unpaid SERP benefits accrued in
favor of Participants determined as of the immediately preceding December 31st.


2.    Within thirty (30) days after each subsequent December 31st, the Plan
Sponsors shall make additional contributions, to the extent of their
proportionate shares, to the trust in an amount equal to the change in the
present value Actuarial Equivalent of unpaid SERP benefits accrued in favor of
Participants as of that December 31st when compared to the immediately preceding
December 31st.


3.    The factors used in determining the Actuarial Equivalent of unpaid SERP
benefits for all required funding contributions to the trust shall be the same
mortality and/or empirical table(s) and rate(s) of interest as in use by the
Plan Administrator six (6) months prior to the effective date of the Change of
Control.


4.    The Plan Sponsors also shall fund and maintain a separate reserve under
the trust from which the trustee shall charge its expenses. The reserve shall be
maintained at a level of no less than $50,000.



-3-

--------------------------------------------------------------------------------




5.    All portions of the trust shall be irrevocable and trust funds may only be
used to provide for the payment of SERP benefits to Participants, to pay the
expenses of the trustee and to satisfy the claims of the creditors of a Plan
Sponsor in the event of insolvency; provided, however, that in event of an
insolvency, only the trust funds attributable to the insolvent Plan Sponsor
shall be subject to the claims of the creditors of that Plan Sponsor.


6.    The trustee shall have the sole discretionary authority to invest the
trust funds and shall do so as if the trustee were subject to the provisions of
Part 4, Title 1 of ERISA.


7.    The trust shall provide a mechanism for Participants to make a claim for
payment of SERP benefits directly to the trustee and the trustee shall be
granted the authority to approve payments of SERP benefits to a claiming
Participant provided adequate evidence of entitlement to the benefit is
demonstrated by the Participant.


8.    The initial trustee and any successor trustee appointed to serve as
trustee of the trust shall be a bank that is authorized to exercise trust powers
and has a capital of at least $250,000,000.


9.    The actual provisions of the trust agreement shall be in such form as
negotiated between the Plan Sponsors and the trustee; provided, however, that no
such provisions shall contradict or otherwise diminish the substance of the
features of the trust described hereinabove.


